Name: Commission Regulation (EC) No 1641/2000 of 25 July 2000 on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2000
 Type: Regulation
 Subject Matter: plant product;  accounting;  agricultural policy;  marketing
 Date Published: nan

 Avis juridique important|32000R1641Commission Regulation (EC) No 1641/2000 of 25 July 2000 on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2000 Official Journal L 187 , 26/07/2000 P. 0042 - 0042Commission Regulation (EC) No 1641/2000of 25 July 2000on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 14 thereof,Whereas:(1) Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 1467/1999(4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector. Article 4 of that Regulation lays down the conditions for paying the advances on the compensatory aid.(2) The unit amount of each advance on the aid to be determined subsequently for 2000 was set at EUR 17,81 per 100 kilograms in Commission Regulation (EC) No 1157/2000 of 30 May 2000 fixing the compensatory aid for bananas produced and marketed in the Community in 1999, the time limit for payment of the balance of the aid and the unit value of the advances for 2000(5).(3) To take account of the difficult financial situation in which Community banana producers find themselves as a result of the marked deterioration of the Community market, provision should be made for the payment of a supplement to the advances paid for the quantities marketed in the Community from 1 January to 31 October 2000, without prejudice to the level of compensatory aid to be set subsequently under Article 12 of Regulation (EEC) No 404/93 and Regulation (EEC) No 1858/93. This supplementary payment should be conditional on the lodging of a security in accordance with Regulation (EEC) No 1858/93.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Producer Member States shall pay a supplement to the advances on the compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93, for 2000, of EUR 7,08 per 100 kilograms, for the quantities marketed in the Community from 1 January to 31 October 2000.The supplement to the advances shall be paid for marketed quantities for which applications for advances on the compensatory aid have been made for 2000.Applications for payment of the supplement to the advance shall be accompanied by proof that a security of EUR 3,54 per 100 kilograms has been lodged.Payment shall be made within two months of this Regulation becoming applicable.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 16 October 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 170, 6.7.1999, p. 7.(5) OJ L 130, 31.5.2000, p. 26.